Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims refer to “The method for preparing a solvent-based adhesive composition of claim 1”. However, claim 1 is not a method, claim 13 refers to “the diluted resin mixture” which is in claim 12, and claim 14 refers to “the mix ratio” which is also in claim 12. 
For purposes of examination, the office takes the position that claims 13 and 14 refer to the process of claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 10-11 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Arifuku et al (US 20100277884 A1).
Arifuku discloses in Example 1 a laminate comprising 60g (98.4wt%) of a polyester urethane, 1 g (1.6wt%) of phosphoric acid ester, and hexamethylene diisocyanate [0083] with methyl ethyl ketone solvent [0076]. The laminate includes substrates such as metals [0036] as well as polybutadiene (polyolefin) particles [0050]. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12 and 14-17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasano et al (US 5478897 A).
	Sasano discloses an adhesive composition including Adhesive Example 6 which includes Main component D and Curing agent A [Table 1] wherein Main Component D includes a polyester-urethane polyol prepared from a polyester polyol and an isocyanate as well as a phosphoric acid [Example 4, col 7 lines 17-30] and Curing Agent A includes the aliphatic isophorone diisocyanate derivative [Example 6 col 7 lines 42-47]. The phosphoric acid may be a phosphoric acid ester [col 3 line 57 et seq], is included in 0.05 to 5% by weight [col 4 lines 28-31], and even includes the reaction of glycerin with phosphoric acid [col 3 line 65 to col 4 line 3] which reads on the claimed structures (I) and (II) wherein R1 is a propylene. The Main component D and the Curing agent A are both dissolved in ethyl acetate at 50% solids content 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed phosphoric acid derivatives and the nearly identical range of phosphoric acid content would allow the ordinarily skilled artisan to readily envisage the claimed combination of phosphate ester in the claimed amount, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of claimed elements disclosed in the reference, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Claim Rejections - 35 USC § 103
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arifuku et al (US 20100277884 A1).
The isocyanate groups containing compound is added in 0.1-5 parts by weight per 100 parts by weight of the total film forming material [0042] which overlaps with the claimed range of mix ratio. Furthermore, examples include solid content of 40% [0093]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have combined the polyester urethane, phosphate ester, solvent, and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasano et al (US 5478897 A).
Sasano discloses the examples that read on the diluted resin mixture with a solids content of 50wt%, as discussed above. Sasano also teaches that in order to achieve a lower viscosity, the skilled artisan may dilute the adhesive with solvents [col 5 lines 55-61]. It would have been obvious to one having ordinary skill in the art to adjust the solids content of the adhesive composition of Sasano using additional solvent. One would have been motivated to do this in order to achieve a lower viscosity. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is the examiner’s position that the solids content (and converse solvent content) are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize the claimed amount of solvent including those within the scope of the present claims so as to produce desired end results. Finally, a combination does not become new and patentable because of the presence of the solvent or carrier. See Ex parte Billman, 71 USPQ 253; See also Ex parte Douros and Vanderweff 163 U.S.P.Q. 667 (P.T.O. Bd. App. 1968).


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vietti et al (US 20170226391 A1) in view of Sasano et al (US 5478897 A).
Vietti discloses an adhesive composition comprising polyisocyanates and one or more phosphate-functional polyols [abstract]. Vietti discloses the compositions comprising an isocyanate component Example 1, a phosphoric acid ester polyol Example 4 [0110-0112] or Example 5 [0113], and solvent ethyl acetate [Table 1A]. Example 1 is a combination of isocyanate functional polyurethane prepolymer and a methylene bis (4-phenylisocyanate) (i.e. MDI) [0106]. The isocyanate functional polyurethane prepolymer is a polyester urethane [see attached evidentiary reference ADCOTE 577 Datasheet]. The phosphoric acid ester has the same formula as the claimed compound:

    PNG
    media_image1.png
    111
    187
    media_image1.png
    Greyscale
[0023-0024]
And is prepared from the same polyol:

    PNG
    media_image2.png
    94
    133
    media_image2.png
    Greyscale
[0024].
For demonstration purposes, Formulation 69-6 includes 3.87wt% of phosphoric acid ester and 96.13wt% of polyester urethane [Table 1A]. The adhesive composition preferably has solids content of 40% [0085]. The substrates include metals [0060] and polyolefins [0061]. 
Vietti does not disclose the claimed aliphatic isocyanate curing agent, but does disclose an aromatic diisocyanate MDI as a curing agent, as discussed above. 
prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766